J-A14004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TRACEY C. CARTER,                               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

TROY L. CARTER,

                            Appellant               No. 3817 EDA 2016


               Appeal from the Order Entered November 23, 2016
              In the Court of Common Pleas of Philadelphia County
                          Domestic Relations at No(s):
                                  009807300
                             PACSES No. 363004162


BEFORE: BENDER, P.J.E., BOWES, J., and SHOGAN, J.

DISSENTING MEMORANDUM BY BENDER, P.J.E.:FILED NOVEMBER 30, 2017

       Because I would conclude that the trial court’s findings are not

sufficiently supported by the evidence presented, I respectfully dissent. For

example, the court’s determination that the evidence supported a finding

that Troy II could not work at any profitable employment is unreasonable in

light of the fact that he was apparently successful in taking computer

classes. Also, the fact that Troy II needs assistance in traveling and would

only consider an office job is not enough to support the court’s decision.

Additionally, Mother’s testimony about Troy II’s physical problems was not

supported by any expert testimony or report.1 Therefore, I would conclude
____________________________________________


1 Moreover, the documentary evidence submitted at the master’s hearing,
namely, the psychiatric reports, were not authenticated and should not have
(Footnote Continued Next Page)
J-A14004-17



that the court abused its discretion and erred as a matter of law by

determining that Mother/Troy II carried their burden of rebutting the

presumption of non-support.          Furthermore, I note that no evidence was

presented by Mother/Troy II that was directed at proving the availability of

employment at a supporting wage. See Style v. Shaub, 955 A.2d 403, 409

(Pa. Super. 2008) (stating “the test is whether the child is physically and

mentally able to engage in profitable employment and whether employment

is available to that child at a supporting wage”).        Accordingly, I must

dissent.




(Footnote Continued) _______________________

been allowed into the record. However, since no objection was raised at the
time, we cannot rely on this error.



                                          -2-